DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 8, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on September 8, 2021 has been entered.  Claim 1 has been amended.  As such, Claims 1-9 and 24-26 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0006498 to Duello et al. (“Duello”) in view of U.S. Patent Application Publication No. 2007/0123130 to Manuel et al. (“Manuel”), and further in view of U.S. Patent Application Publication No. 2005/0087287 to Lennon et al. (“Lennon”) or U.S. Patent Application Publication No. 2004/0158962 to Noelle (“Noelle”).
With regard to Claim 1, Duello discloses a multilayer composite nonwoven material comprising a first nonwoven web layer having first staple fibers and a second nonwoven web layer having second staple fibers useful as a filter material.  See, e.g., Abstract, entire document.  The staple fibers are entangled due their presence as a nonwoven web construction.  Duello discloses that the first staple fibers have a denier between about 0.9 and 4.5 and the second staple fibers have a denier between about 2.0 and 6.5.  Paragraph [0011].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  A bonding material is used to bond the first staple fibers to the second staple fibers.  Paragraphs [0016], [0051], and [0059].  The bonding material would inherently increase the stiffness of the composite nonwoven material.  Paragraph [0059] (“The binder resin permeates the overlaid webs.”); see also paragraph [0003] (“The side of the web with more resin binder is stiffer.”) and paragraph [0095] (“Gurley stiffness was measured in milligrams.  The stiffer the nonwoven, the higher the Gurley stiffness reading.”).  Duello teaches that hydraulic entanglement is a suitable treatment for their nonwoven fabric.  Paragraph [0041].  Duello also teaches that “[m]ore advantageously the multilayer, composite nonwoven material will comprise layers having different or gradient average fiber deniers.”  Paragraph [0055].  However, Duello does not specifically disclose that the second layer is entangled with the first layer so as to define a gradient of fiber denier along the thickness direction following a See, e.g., Abstract, entire document.  Manuel teaches that such composite fabrics are useful in filtration products.  Paragraph [0004].  Manuel teaches that it is well known to mechanically bond such composite webs using needle-punching and hydroentanglement.  Paragraph [0044].  Manuel teaches that hydroentanglement entangles the fibers of each individual layer along with fibers of one layer into the other layer.  Paragraph [0044].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to hydroentangled the first nonwoven layer of Duello with the second nonwoven layer of the composite fabric in order to effectuate the fiber denier gradient desired by Duello and to provide entanglement across the individual layers in order to impede and prevent layer delamination, as shown to be known in the art by Manuel.  The combination of Duello with Manuel does not specifically characterize the multilayer hydroentangled composite as a monolithic web.  Nonetheless, such a characterization is well recognized with respect to hydroentangled composite webs.  Lennon is related to multilayer nonwoven textiles for use in filtration applications.  See, e.g., Abstract, paragraph [0002], entire document.  Lennon teaches that multilayer laminates can be bonded to together using hydroentanglement to provide a unitary structure.  Paragraph [0047].  Noelle is also related to nonwoven composite textiles useful in filtration applications.  See, e.g., Abstract, paragraph [0007], entire document.  Noelle teaches that articles having a mixture of fibers can be provided with a unitary structure using hydraulic entanglement.  Paragraph [0013].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the hydroentangled multilayer composite web taught by the combination of Duello with Manuel with a unitary or monolithic structure in order to further enhance resistance to delamination of the material, as In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  A similar analysis applies to the filtration efficiency at 30 minutes property recited in Claim 26.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duello in view of Manuel as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0307338 to Hassman et al. (“Hassman”).
Duello discloses that the composite nonwoven material is illustrated has having two layers for simplicity; however, Duellos notes that “it also should be understood that this disclosure encompasses composite nonwoven materials having more than two layers.”  Paragraph [0054].  Hassman is also related to nonwoven fabric composites useful in filter media.  See, e.g., Abstract, entire document.  Hassman teaches that a middle layer of fibers comprising a fiber titer that is different than an outer layer of fine fibers and another outer layer of coarse fibers can be provided.  Paragraph [0058].  Hassman teaches that improved filtration can be provided using multiple fiber titer layers to produce filter media.  Paragraph [0011].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a third layer of fibers having a fineness different than the first and second layer of fibers in the composite of Duello in view of Manuel, since Duello specifically teaches that additional layers can be provided, and because Hassman teaches that an additional layer of fibers having a fiber titer between the titers of the first and second fibers is suitable for use in filtration applications.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive.
Applicant argues that Duello is silent with respect to the second fibrous nonwoven web being entangled with the first fibrous nonwoven web so as to define a monolithic composite web having a gradient of fiber denier along a thickness direction such that delamination of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the feature of a fiber denier gradient along a thickness direction is rendered obvious by the teachings of Manuel.  Manuel teaches that hydroentanglement entangles the fibers of each individual layer along with fibers of one layer into the other layer.  Paragraph [0044].  Given that Duello describes a nonwoven first layer having a smaller fiber denier and a nonwoven second layer having a larger fiber denier, and that Manuel notes that the process of hydroentanglement pushes the fibers of one layer into the adjacent layer, the person having ordinary skill in the art would readily recognize that a fiber denier gradient would form in the two-layer composite disclosed by Duello.  Moreover, both Lennon, paragraph [0047], and Noelle, paragraph [0013], teach that the hydraulic entanglement process forms a “unitary” structure.  If the fibers of a nonwoven web are entangled using hydroentanglement such that a unitary structure is formed, then the layers could not be separated from one another without destruction of the web.  This is especially true given that Duello teaches using a binder resin that permeate the nonwoven web, paragraph [0059], which would not allow the entangled fibers to be pulled apart from one another.  
Applicant argues that Manuel teaches hydroentangling individual webs 52 and 54 and does not teach hydroentangling the webs 52, 54 to form a monolithic composite web.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, both Lennon, 
Applicant argues that neither Lennon nor Noelle teach of suggest a monolithic composite web having a fiber denier gradient such that delamination destroys the first layer and the second layer.  The Examiner disagrees.  Both Lennon, paragraph [0047], and Noelle, paragraph [0013], teach that the hydraulic entanglement process forms a “unitary” structure.  A unitary structure, by definition, could not be pulled apart into separate pieces.  Noelle teaches that treatment by means of water jets have been known for years, paragraph [0005], and that the “technique involves carrying out the interlacing of the elementary fibers with one another by means of the action of jets of water under pressure which act on the fibrous structure in the manner of needles and make it possible to reorient part of the fibers forming the web in the direction of thickness.”  Paragraph [0006].  Noelle notes that the process can include “intermingling the fibers by means of at least one rack of contiguous jets of water under high pressure acting on the basic web.”  Paragraph [0017].  Manuel teaches “[h]ydro entanglement uses streams of high pressure water to entangle the fibers of the webs 52, 54 together and to fibers in the adjacent webs 52, 54.”  Paragraph [0044].  As such, the person having ordinary skill in the art would recognize that the entire point of hydroentanglement, as a process, is to re-orient the fibers and cause thorough entanglement within each layer and across other layers.  This combined with Duello teaching that an adhesive material is present throughout the nonwoven web would thoroughly inhibit any possible chance to delaminate the first layer from the second layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789